Citation Nr: 1641080	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to vocational training and rehabilitation for the child of a Vietnam Veteran born with spina bifida.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.  The appellant is the Veteran's former spouse, who is pressing this claim on behalf of their son, who has spina bifida.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 decision by the RO's Vocational Rehabilitation and Education Division.  The appellant and her son presented sworn testimony during a July 2014 hearing before the undersigned Veterans Law Judge.  During the hearing, the appellant indicated that recent evaluations had been performed and that she would submit them for review.  The record was therefore held open to allow such submissions.  When she submitted the new records, she waived initial RO review of the new evidence.


FINDING OF FACT

The achievement of a vocational goal is feasible for the son.  


CONCLUSION OF LAW

The son is entitled to VA assistance in achieving a vocational goal.  38 U.S.C.A. §§ 1804, 5107 (West 2014); 38 C.F.R. §§ 21.8020, 21.8050, 21.8080, 21.800, 21.8040 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA provides a number of benefits for children of Vietnam Veterans born with spina bifida.  For instance, VA provides health care, including home care, hospital care, nursing home care, outpatient care, preventive care, habilitative and rehabilitative care, case management, and respite care to such children.  38 U.S.C.A. § 1803; 38 C.F.R. §§ 17.900--17.905.  VA also pays a monthly monetary allowance, ranging from $200 per month to $1,200 per month, depending upon the level of disability related to the child's spina bifida, and subject to annual adjustment in the rate of payment, indexed to Social Security benefit increases.  38 U.S.C.A. § 1805.  

Because the Board only has access to the vocational rehabilitation file in this case, we cannot determine whether the Veteran's child is receiving a monthly allowance and VA health care.  IF he is not, the appellant, her son, the RO, and the VA Medical Center must work together to ensure that these benefits are implemented at the appropriate levels as soon as possible.  

The benefit the appellant is seeking here for her son is that of vocational training and rehabilitation under the provisions of 38 U.S.C.A. § 1804.  Pursuant to implementing regulations, the VA may provide vocational training to a child of a Vietnam Veteran who is suffering from spina bifida if the Secretary determines that the achievement of a vocational goal by such child is reasonably feasible.  Any program of vocational training for such a child shall 1) be designed in consultation with the child in order to meet the child's individual needs; 2) be set forth in an individualized written plan of vocational rehabilitation; and 3) be designed and developed generally before the child's 18th birthday, so as to permit the beginning of the program as of the 18th birthday.  Alternatively, the program may begin on the successful completion of the child's secondary schooling, whichever first occurs, except that, if the child is above the age of compulsory school attendance under applicable State law and the Secretary determines that the child's best interests will be served thereby, the vocational training program may begin before the child's 18th birthday.  A vocational training program for a child with spina bifida shall consist of such vocationally oriented services and assistance, including such placement and post-placement services and personal and work adjustment training, as the Secretary determines are necessary to enable the child to prepare for and participate in vocational training or employment; and may include a program of education at an institution of higher learning if the Secretary determines that the program of education is predominantly vocational in content.  38 U.S.C.A. § 1804.

The regulations implementing this vocational rehabilitation program for children with spina bifida are found at 38 C.F.R. §§ 21.8010-21.8410.  These regulations provide that a child who is found reasonably feasible for vocational rehabilitation services can receive rehabilitation services and employment services as well.  However, the child must first undergo an evaluation to determine whether achievement of a vocational goal is reasonably feasible and if so, to develop an individualized plan of integrated training, services, and assistance that the child needs to prepare for and participate in vocational training or employment.  38 C.F.R. §§ 21.8032, 21.850.  The specific purposes of the initial evaluation are to ascertain whether achievement of a vocational goal by the child is reasonably feasible; and if so, to develop an individualized plan of integrated training, services, and assistance that the child needs to prepare for and participate in vocational training or employment.  38 C.F.R. § 21.8030.  

A vocational goal means "a gainful employment status consistent with the [child's] abilities, aptitudes, and interests."  38 U.S.C.A. § 3101(8); 38 C.F.R. §§ 21.53, 21.8032.  Achievement of a vocational goal is reasonably feasible for a child with either an employment or serious employment handicap when the following conditions are met:  1) Vocational goals have been identified, 2) the child's physical and mental conditions permit training for the goals to begin within a reasonable period, and 3) the child possesses the necessary educational skills and background to pursue the vocational goal; or will be provided services by VA to develop such necessary educational skills as part of the program.  38 U.S.C.A. §§ 3104(a), 3106(a); 38 C.F.R. §§ 21.53, 21.8032.

Any reasonable doubt shall be resolved in favor of a finding of feasibility.  38 U.S.C.A. § 3105(d); 38 C.F.R. § 21.53.  A finding that achievement of a vocational goal is infeasible without a period of extended evaluation requires compelling evidence which establishes infeasibility beyond any reasonable doubt.  38 U.S.C.A. §§ 3104(a), 3106(b); 38 C.F.R. §§ 21.53, 21.8032.

The Veteran and the appellant's son has severe myelomeningocele spina bifida and multiple complications, including a Chiari Malformation in his brain, a hydrocephalus with an implanted shunt, exotropia, vision impairments and cognitive impairments.  His file contains a lengthy history of special adaptations at school and home and reflects the attempts of his mother, the appellant, to allow him to lead as full and normal a life as possible.  

In June 2013, when the son was sixteen years of age, the appellant applied for VA vocational rehabilitation services for him.  She attached an evaluation from a Life Care Center, where the son had been receiving occupational therapy, physical therapy, and speech-language therapy.  According to this report, these specialists believed that "given a job matched to his abilities and needs, along with appropriate adaptations and initial job coaching, it is expected that [the son] will be able to become independently employed."  The son's orthopedic, visual, and cognitive impairments were identified as being wheelchair bound with upper extremity strength limitations, impaired core strength, visual perception deficits, spatial relationship and eye-hand coordination deficits, cognitive-linguistic impairment, social-emotional impairment, difficulty processing linguistically complex information, difficulty planning and organizing complex tasks, difficulty in complex reasoning, difficulty interpreting and responding to subtle social cues, difficulty explaining complex ideas, and mild dysfluency of speech.  It was also noted that every twenty minutes, the son needed to lift himself up to avoid developing pressure sores, but that this task required less than a minute to accomplish.  These experts concluded the report, however, by noting that the son was very personable and eager to perform at his highest ability.  Given appropriate job matching, job coaching and workplace accommodations, they felt that he would be an asset to the workplace and an excellent candidate for vocational rehabilitation.  

In September 2013, the son underwent a VA-sponsored vocational rehabilitation assessment.  The resulting assessment contained two particularly revealing recommendations as follows:

It is suggested that the VRC (VA's Vocational Rehabilitation Committee) reassign Vocational Exploration activities to [the son], and include a Job Shadowing component, as he appears to have limited knowledge of the world of work.  This is to ensure that he is fully aware of the essential functions of the job, the daily routine, and the work environment where the job is performed.  It is further suggested that [the son] provide a written report, in his own words, indicating why he would like or would not like to pursue the jobs he observed and submit it to the VRC.  

[The son] is currently 16 years old and does not have a high school diploma.  As stated in the Vocational Evaluation Report, he does not currently appear feasible for competitive employment.  His lack of a diploma would limit participation in some vocational training programs.  Issues related to independence in self-care also will need to be addressed.  He appears to need pre-employment services such as a Situational Assessment and/or Work Adjustment, and other services, such as Job Seeking Skills Training and Job Development and Placement.  Following job placement, Job Coaching would be beneficial when learning new job duties.  

In a second, more detailed report dated the same month, the VA's vocational consultant discussed the interpretation of the tests administered to the son.  In this report, she also expressed concern that the son's issues of self-care and independence within a training or work setting would need to be addressed.  She also expressed concern that he may be moving too quickly toward employment, noting that although he was 16 years old, he gave the impression of being socially younger than his chronological age.  

In short, neither of these expert recommendations ruled out competitive employment for the son; however, both recommendations outlined the significant obstacles which would have to be overcome.  Significantly, both recommendations highlighted the son's youth and inexperience as well.

In October 2013, the son experienced a failure of the implanted brain shunt.  The resulting cephalic pressure damaged his optic nerves and he lost a significant amount of his already-impaired visual acuity.  The appellant indicates he is nearly completely blind now, and that he is receiving blind services from a local agency.  In addition to the visual impairment, the shunt malfunction also worsened his respiratory functioning.  

In February 2014, the Life Care Center which provides occupational therapy, physical therapy and speech language therapy submitted an updated report.  According to this report, even after the additional damage to his optic nerves, the son was able to read large print with high visual contrast, when such reading material was approximately six inches away.  His ability to safely perform tasks involving visual perception, spatial relationships, and eye-hand coordination had diminished, however.  He was making progress at many things, such as approaching emotionally-challenging situations, interpreting subtle cues, and processing complex information.  He had also started to learn Spanish.  Again, these therapists who are likely the most familiar with the son, due to his many years of therapy, recommended that he should be able to become independently employed if given a job matched to his abilities and needs, along with appropriate adaptations and initial job coaching.  

In July 2014, the appellant and the son testified at a Board hearing.  The appellant in particular expressed her frustration with what she feels are roadblocks being set up in the way of her son getting the services she believes will help him to become independent and self-supporting.  They testified that as of 2014, the son had been re-enrolled in high school and was in the 11th grade.  They also testified that he was getting low vision services through the school, which included specialized computer screens.  

Following the hearing, the appellant submitted additional, highly relevant information consisting of various evaluations performed by the school system in August 2014.  In summary, the son was described as a friendly, motivated young man, who worked slowly and performed all tests to the best of his ability.  His biggest impairments were identified as his limited vision, slow cognitive processing and response capacities, and his significantly slow upper extremity motor coordination-manual-fine dexterity capacities.  

An August 2014 psychological evaluation yielded the recommendation that the son attend several sessions of goal-directed one-on-one counseling to develop a better understanding of himself and assist him in developing a realistic concept of who he is and what his life is about.  The same evaluator recommended that the son be qualified through his high school to work for pay at a part-time job to obtain further insight into his potential for working at a real job.  The evaluator, as many of the professionals who have submitted statements in support of this appeal have done, commended the appellant for her excellent care and devotion to her son.  However, he noted that the son must develop as many independence skills as possible to fully realize his potential.  

A purely vocational evaluation performed by experts at the University of Arizona was very comprehensive and yielded the following recommendations in August 2014:  

The overall results of the multiple job searches indicate that very special job placement services will be required to assure appropriate, reasonable job modifications can be made to accommodate [the son's] limitations and restrictions as presented in this report, and in his file, to be as certain as possible that he is not placed at risk, or does not place others at risk, performing any job into which he is placed.  1)  Consider placing [the son] into a temporary, protected, assisted work situation in which he is not at risk and does not place others at risk, and his performance can be objectively evaluated related to his capacity to successfully perform required work tasks within his current visual, physical and cognitive limitations, as presented in this report and in his file.  2)  If [the son] is successful in this situation, consider utilizing special placement services to place him into an appropriately modified competitive labor market job.  3)  If [the son] is not successful in this situation, and if he does not already receive Social Security benefits (predicated upon disability), consider assisting him in obtaining them. 

The appellant provided an update in October 2014, indicating that the son was attending high school half a day, had lunch at home, and then attended one of his two volunteer jobs for two hours each afternoon.  At that time, his volunteer jobs were at the public library and at the Habitat for Humanity restore.   

In November 2014, the high school arranged for the son to undergo additional testing.  The report of this psycho-educational evaluation contains a very thorough history, including the information that the appellant and the son had been involved in a serious car accident in March 2014.  During the accident, the son's specialized wheelchair was damaged, so that he was unable to return to high school for the rest of the year and received homebound educational services instead.  According to the report, however, the son was able to return to school for the 2014-2015 school year.  This report is extremely thorough and contains many practical recommendations for improving various skills, including memory, reading, math, processing, oral language, and socializing.  

The report of a school services meeting in November 2014 reflects that the school specialists, including the author of the psycho-educational evaluation summarized above, concluded that the son should be able to be employed with adequate support.  

A subsequent letter in November 2014 reflects that the son was placed into a trial work experience through the state's Rehabilitation Services Administration.  He was to participate in this activity for approximately ten hours a week until the end of the school year in May 2015.  He would work as a receptionist and have additional clerical duties.  Also, a job coach was to be provided.  

Unfortunately, no additional information has been provided since November 2014.  Thus, as of this writing, we do not know whether the son was successful in his job placement or whether he graduated from high school.  Thus, the conclusions reached herein are based upon the information contained in the file, which somewhat artificially, ceases as of November 2014.  Obviously, in implementing the grant reached herein, all parties will need to take into consideration the son's current status, to include all relevant events occurring since November 2014.

The Congressional intent behind 38 U.S.C.A. § 1804 is to allow children of Vietnam Veterans who have spina bifida to access services that VA already provides to Veterans in need of such services.  In other words, the VA's demonstrated expertise in the vocational rehabilitation of adult Veterans can now be applied to non veterans who deserve of such services, in this case, the children of Vietnam veterans who have spina bifida.  The law clearly specifies that such vocational rehabilitation is not a program of children's education, however.  Rather the program is explicitly intended to begin upon the child's 18th birthday, unless the VA determines that the child's best interest would be served by beginning a program of vocational rehabilitation slightly earlier.  In this case, the responsible VA officials, who have expertise in vocational rehabilitation did not deem that the son's best interest would be served by beginning a program of vocational rehabilitation prior to his eighteenth birthday.  Rather, their considered and informed recommendation was that he wait until that time to reapply for VA services.  

Given the slowness inherent in the appellate process, the son is now 19 years of age, and that time when he was advised to reapply for VA services has arrived.  In the meantime, the appellant and her son have accomplished many, if not all of the VA's recommendations.  Following careful review, the Board finds that the son should be given VA vocational rehabilitation services, without needing to reapply.  The VA services should logically build upon those already provided to the son by the other agencies involved.

In reaching this conclusion, we emphasize that nearly all expert evaluators have felt the son has employment potential.  Many of the professional evaluators also noted the son's relative immaturity, from the psychologist who recommended counseling to help him understand himself better, to the vocational experts who observed that the son really did not understand what different jobs involved, likely due to lack of exposure to the world.  Because he has now reached the age of majority, and has had more experience with life in general, the VA's services are appropriate for him, and he is entitled to such services.  

As a legal matter, to support this conclusion, we find that the local VA vocational rehabilitation experts have not met the difficult standard which is applicable here.  The law requires that any reasonable doubt shall be resolved in favor of a finding of feasibility.  A finding that achievement of a vocational goal is infeasible without a period of extended evaluation requires compelling evidence which establishes infeasibility beyond any reasonable doubt.  38 U.S.C.A. §§ 3104(a), 3105(d), 3106(b); 38 C.F.R. §§ 21.53, 21.8032.  In this case, the overwhelming expert recommendation is that the son has employment potential.  Each of these recommendations was indeed qualified in multiple ways, but the nearly unanimous opinion of multiple experts who have evaluated the son can hardly be construed as "beyond any reasonable doubt."  It is the legal duty and the moral responsibility of the VA to give this son of a Vietnam Veteran every opportunity to reach his vocational goals.  

Toward this end, the VA will need to develop an individualized plan for the son within the constraints and guidelines set forth in 38 C.F.R. §§ 21.8010-21.8410, and taking into consideration the expert recommendations expressed above, with special attention to the son's safety, which must be a priority.  We emphasize the need for respectful cooperation on the part of all parties, with the single, overriding goal of assisting the son to become as independent and self-sufficient as possible.  The son and the vocational rehabilitation staff, who are experts in their field, are required to work together to develop and agree to an individualized written plan identifying the vocational goal and the means to achieve this goal.  38 C.F.R. § 21.8020.  Additionally, we caution that the regulations contain various time limits, so delays of any kind could adversely impact the extent of services which can be provided to the son.  Therefore, complete cooperation is necessary to achieve results for this deserving child with spina bifida.

The appeal is granted.



ORDER

Vocational training and rehabilitation for the child of a Vietnam Veteran born with spina bifida is granted, subject to the laws and regulations governing the provision of such services.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


